Exhibit 10.2
AMENDMENT NO 1
TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Second Amended and Restated Employment Agreement
(the “Amendment”) is made and entered into as of the 5th day of March, 2009, by
and between Big 5 Sporting Goods Corporation, a Delaware corporation (the
“Company”), Big 5 Corp., a Delaware corporation and wholly owned subsidiary of
the Company (“Big 5 Corp.”), and Steven G. Miller, an individual (the
“Executive”).
R E C I T A L S
     A. Executive is currently employed as President, Chief Executive Officer
and Chairman of the Board of Directors of the Company and as President, Chief
Executive Officer and Chairman of the Board of Directors of Big 5 Corp. pursuant
to a Second Amended and Restated Employment Agreement (the “Employment
Agreement”) between the Company, Big 5 Corp. and Executive dated as of
December 31, 2008.
     B. The Company, Big 5 Corp. and Executive desire to amend the Employment
Agreement regarding the terms and conditions of Executive’s severance upon
certain termination events.
A G R E E M E N T
     NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, and in consideration of $1.00 payable
by the Company to Executive upon the execution hereof, the Company, Big 5 Corp.
and Executive agree as follows:
     1. Definitions Incorporated. Initially capitalized terms used but not
defined in this Amendment have the respective meanings set forth in the
Employment Agreement.
     2. Reduction of Severance Period. Section 5.3 of the Employment Agreement
is hereby amended and restated in its entirety as follows:
     5.3 Termination by the Company without Just Cause or by Executive for Good
Reason. In the event the Company terminates Executive without Just Cause, or if
Executive terminates his employment with the Company for Good Reason, this
Second Amended Agreement shall terminate immediately and all parties shall
thereupon be released and discharged of and from all further obligations
hereunder except that any provisions that by their nature survive termination
shall so survive (including Executive’s ongoing obligations pursuant to
Sections 7.1 and 7.2(a)) and the Company shall pay to Executive, on the
Termination Date, all amounts accrued and unpaid as of the Termination Date in
respect of (i) Executive’s salary and annual cash bonus, computed in accordance
with Section 3.2, for services rendered through such date, (ii) vacation pay to
the

- 1 -



--------------------------------------------------------------------------------



 



extent consistent with the Company’s policies in effect as of the Termination
Date regarding entitlement to payment in respect of accrued but unused vacation
time and (iii) expenses owing to Executive pursuant to Section 4.1. The Company
shall also pay to Executive, on the fifth business day following the Termination
Date, as a lump sum severance payment and subject to Section 3.3, an amount
equal to three (3) times the average annual taxable compensation (as reflected
in the applicable Forms W-2) paid to Executive over the five (5) years
immediately prior to the year in which the Termination Date falls. In addition,
Executive will also be entitled, for a period of three (3) years from the
Termination Date (the “Severance Period”), to receive all benefits that would
have been payable to him pursuant to Sections 4.2 and 4.4 if Executive had been
employed by the Company during such period. Notwithstanding the foregoing, the
Company shall not be required to provide any medical benefits to Executive as of
the date Executive and his family become covered under any other group health
plan not maintained by the Company; provided, however, that if such other group
health plan excludes any pre-existing condition that Executive or his dependents
may have when coverage under such group health plan would otherwise begin,
coverage under this Section 5.3 shall continue (but not beyond the Severance
Period) with respect to such pre-existing condition until such exclusion under
such other group health plan lapses or expires. In the event Executive is
required to make an election under Sections 601 through 607 of ERISA (commonly
known as COBRA) to qualify for any of the benefits described in this
Section 5.3, the obligations of the Company to provide such benefits under this
Section 5.3 shall be conditioned upon Executive timely making such an election
(the preceding two sentences are referred to as the “Benefits Exceptions”). Any
payment or reimbursement of benefits under this Section 5.3 that is taxable to
Executive or his dependents shall be made by December 31 of the calendar year
following the calendar year in which Executive or his dependent incurred the
expense. Expenses eligible for reimbursement in any one taxable year shall not
affect the amount of expenses eligible for reimbursement in any other taxable
year, and the right to expense reimbursement shall not be subject to liquidation
or exchange for any other benefit. In addition to the foregoing, and
notwithstanding the provisions of any other agreement to the contrary, all
Options that have been granted to Executive shall become immediately exercisable
on the Termination Date and shall remain exercisable for the full term of each
such Option. Executive’s termination of this Second Amended Agreement shall be
for “Good Reason” if Executive terminates this Second Amended Agreement upon the
happening of any of the following events, after having given written notice
within 30 days after the occurrence of such event, and the Company or Big 5 not
having cured such event within 30 business days following receipt of such
notice: (i) the willful breach of any of the material obligations of the Company
or Big 5 Corp. to Executive under this Second Amended Agreement; (ii) the
Company’s chief executive offices are moved to a location outside of Los Angeles
County, California; (iii) Executive’s position (including status, titles and
reporting requirements), authority, duties and responsibilities shall cease to
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date; (iv) Executive fails to be reelected
to, or is removed from, the Board or the Board of Directors of Big 5 Corp.; or
(v) any successor

- 2 -



--------------------------------------------------------------------------------



 



(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company fails to
assume expressly and agree to perform this Second Amended Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
     3. Miscellaneous.
          3.1 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument
          3.2 Authorization. Executive hereby warrants that Executive is free to
enter into this Amendment and to render Executive’s services pursuant hereto and
to the Employment Agreement. The Company and Big 5 Corp. hereby warrant that any
required authorization of this Amendment by their respective boards of directors
have been obtained.
          3.3 Counsel. Executive has read and understands this Amendment and has
sought the advice of counsel to the extent he has determined appropriate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the day and year first written above.

              THE COMPANY
 
            Big 5 Sporting Goods Corporation,
a Delaware corporation
 
       
 
  By:   /s Barry D. Emerson
 
       
 
  Name:   Barry D. Emerson
 
  Title:   Chief Financial Officer
 
            BIG 5 CORP.
 
            Big 5 Corp.,
a Delaware corporation
 
       
 
  By:   /s Barry D. Emerson
 
       
 
  Name:   Barry D. Emerson
 
  Title:   Chief Financial Officer
 
            EXECUTIVE
 
                 /s/ Steven G. Miller           Steven G. Miller

- 4 -